Exhibit 10.15
CARDIOVASCULAR SYSTEMS, INC.
SUMMARY OF FISCAL YEAR 2009
EXECUTIVE OFFICER BASE SALARIES
Our executive officers are scheduled to receive the following annual base
salaries for the fiscal year ended June 30, 2009 in their current positions:

          Name and Current Position   Base Salary
David L. Martin
President, Chief Executive Officer, Interim Chief Financial Officer and Director
  $ 395,000  
Laurence L. Betterley
Chief Financial Officer
  $ 250,000  
James E. Flaherty
Chief Administrative Officer
  $ 233,000  
Robert J. Thatcher
Executive Vice President
  $ 250,000  
Paul Koehn
Vice President of Manufacturing
  $ 206,450  
Brian Doughty
Vice President of Commercial Operations
  $ 225,000  
Paul Tyska
Vice President of Business Development
  $ 200,000  
Scott Kraus
Vice President of Sales
  $ 190,000  

Other than Mr. Doughty, who was promoted from Vice President of Marketing to
Vice President of Commercial Operations on April 6, 2009, and Mr. Kraus, who was
promoted from Senior Sales Director to Vice President of Sales on April 6, 2009,
these individuals became executive officers on February 25, 2009 in connection
with the closing of the merger with Cardiovascular Systems, Inc., a Minnesota
corporation (“CSI-MN”). These base salaries reflect the same base salaries paid
to these individuals as executive officers of CSI-MN.

